
	
		I
		111th CONGRESS
		1st Session
		H. R. 412
		IN THE HOUSE OF REPRESENTATIVES
		
			January 9, 2009
			Mr. Israel introduced the following
			 bill; which was referred to the Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow the
		  deduction for property taxes in determining the amount of the alternative
		  minimum taxable income of any taxpayer (other than a
		  corporation).
	
	
		1.Short titleThis Act may be cited as the
			 Homeowners Property Tax Relief Act of
			 2009.
		2.Deduction for
			 property taxes allowed in determining individual alternative minimum taxable
			 income
			(a)In
			 GeneralClause (ii) of
			 section 56(b)(1)(A) of the Internal Revenue Code of 1986 (relating to general
			 limitation on deductions applicable to individuals) is amended by striking
			 (1), (2), or.
			(b)Effective
			 DateThe amendment made by
			 subsection (a) shall apply to taxable years beginning after December 31,
			 2008.
			
